 


109 HR 2074 IH: Service Members’ Enhanced Transition Services Act of 2005
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2074 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to improve transition assistance provided to members of the Armed Forces being discharged, released from active duty, or retired, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Service Members’ Enhanced Transition Services Act of 2005. 
2.Transmittal to Department of Veterans Affairs of medical records of all members separating from active dutyChapter 58 of title 10, United States Code, is amended— 
(1)by inserting before subsection (c) of section 1142 the following: 
 
1142a.Members separating from active duty: transmittal of medical records to Department of Veterans Affairs; and 
(2)in section 1142a, as designated by paragraph (1)— 
(A)by striking (c) Transmittal of Medical Information to Department of Veterans Affairs.—;  
(B)by striking a member being medically separated or being retired under chapter 61 of this title and inserting each member of the armed forces being discharged, released from active duty, or retired; and 
(C)by inserting of the member before the period at the end.   
3.Preseparation counseling and transition services 
(a)Individualized services, etcSubsection (a) of section 1142 of title 10, United States Code, is amended— 
(1)in the first sentence of paragraph (1)— 
(A)by striking shall (except as provided in paragraph (4)) provide for individual preseparation counseling of and inserting shall (except as provided in paragraph (7)) provide preseparation counseling and additional individualized transition services to; and 
(B)by inserting under conditions other than dishonorable after active duty;  
(2)by redesignating paragraph (4) as paragraph (7); and 
(3)by inserting after paragraph (3) the following new paragraphs: 
 
(4)For members of the reserve components being separated from service on active duty for a period of more than 30 days, the Secretary concerned shall require that preseparation counseling and services under this section be provided to all such members before the members are separated. 
(5)In carrying out this section, the Secretary concerned shall ensure that such counseling and services are provided to officers as well as enlisted members. 
(6)The Secretary concerned shall ensure that commanders of members who are required to be provided preseparation counseling and services under this section authorize the members to be provided such counseling and services during duty time.. 
(b)Additional information to be providedSubsection (b) of such section is amended— 
(1)by striking Counseling.—Counseling under and inserting Counseling and additional individualized transitional services.—Counseling and additional individualized transitional services under;  
(2)by striking (4) Information concerning Government and inserting the following: 
 
(4)Provision of information concerning civilian occupations and related assistance programs, including information about— 
(A)certification and licensure requirements that are applicable to civilian occupations; 
(B)civilian occupations that correspond to military occupational specialties; and 
(C)Government; and 
(3)by adding at the end the following new paragraphs: 
 
(11)Information concerning the priority of service for veterans in the receipt of employment, training, and placement services provided under qualified job training programs of the Department of Labor. 
(12)Information concerning veterans small business ownership and entrepreneurship programs of the Small Business Administration and the National Veterans Business Development Corporation. 
(13)Information concerning employment and reemployment rights and obligations under chapter 43 of title 38.  
(14)Information concerning veterans preference in Federal employment and Federal procurement opportunities. 
(15)Information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
(16)Contact information for housing counseling and assistance. 
(17)A description (to be developed with the assistance of the Secretary of Veterans Affairs) of the health care and other benefits to which the member may be entitled under the laws administered by the Secretary of Veterans Affairs. 
(18)In the case of a member who, as determined pursuant to the preseparation physical examination conducted under section 1145(d) of this title, may be eligible for compensation or pension benefits under the laws administered by the Secretary of Veterans Affairs, a referral (to be provided with the assistance of the Secretary of Veterans Affairs) for a medical examination by the Secretary of Veterans Affairs referred to as a compensation and pension examination. . 
(c)Additional provisionsSuch section is further amended by adding at the end the following new subsections: 
 
(c)Content relevant to regular and reserve component membersThe Secretary concerned shall ensure that preseparation counseling and services under this section include material that is specifically relevant to the needs of members being separated from active duty from a regular component, the needs of members of the reserve components being separated from active duty, and the needs of members of the National Guard being separated from full-time National Guard duty.  
(d)Locations for services to be providedThe Secretary concerned shall ensure that the locations at which preseparation counseling and services are provided under this section include the following: 
(1)Each military installation under the jurisdiction of the Secretary. 
(2)Each armory and military family support center of the National Guard.  
(3)Each inpatient medical care facility of the uniformed services. 
(4)In the case of a member on the temporary disability retired list under section 1202 or 1205 of this title who is being retired under another provision of this title or is being discharged, a location reasonably convenient to the member. Counselors for the provision of preseparation counseling and services may be made available on a appointment basis and need not be stationed at the facilities specified in paragraphs (1) through (4) permanently. 
(e)Consistency of materialsThe Secretary concerned shall ensure that the scope and content of the materials presented as part of preseparation counseling and services at each location under this section are consistent with the scope and content of the materials presented as part of the preseparation counseling and services at the other locations under this section.  
(f)Post-separation follow-up for reserve component membersThe Secretary concerned shall ensure that follow-up counseling is provided for each member of a reserve component separated from active duty not later than 180 days after such separation. 
(g)Updated content of materials and activitiesThe Secretary concerned shall, on a continuing basis, update the content of the materials used by the National Veterans Training Institute and other activities of the Secretary that provide direct training support to personnel who provide preseparation counseling and other services under this section. 
(h)National guard members on duty in State status Members of the National Guard being separated from duty to which ordered under section 502(f) of title 32 shall be provided preseparation counseling and services under this section to the same extent that members of a reserve component being discharged or released from active duty are provided preseparation counseling and services under this section.  
(i)Minimum required individualized services 
(1)In carrying out this section, the Secretary concerned ensure that at least eight hours of individualized transition services are provided, in addition to preseparation counseling and group workshops, for each member provided counseling and services under this section. 
(2)In order to ensure that the requirements of paragraph (1) are met, the Secretary concerned shall ensure, for each fiscal year, that there is allocated, from the appropriate operation and maintenance or military personnel accounts, such amounts as necessary to provide for the individualized transition services required under that paragraph for each member expected to receive such services during the fiscal year.. 
(d) Clerical amendments 
(1)Section headingThe heading for section 1142 of such title is amended to read as follows: 
 
1142.Members separating from active duty: preseparation counseling and transition services. 
(2)Table of sectionsThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1142 and inserting the following new items: 
 
 
1142. Members separating from active duty: preseparation counseling and transition services 
1142a. Members separating from active duty: transmittal of medical records to Department of Veterans Affairs. 
4.Department of Labor Transitional Assistance Program 
(a)Additional elements of programSubsection (b) of section 1144 of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(9)Provide information concerning the priority of service for veterans in the receipt of employment, training, and placement services provided under qualified job training programs of the Department of Labor. 
(10)Provide information concerning veterans small business ownership and entrepreneurship programs of the Small Business Administration and the National Veterans Business Development Corporation. 
(11)Provide information concerning employment and reemployment rights and obligations under chapter 43 of title 38. 
(12)Provide information concerning veterans preference in Federal employment and Federal procurement opportunities. 
(13)Provide information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
(14)Provide contact information for housing counseling and assistance. 
(15)A description (to be developed with the assistance of the Secretary of Veterans Affairs) of the health care and other benefits to which the member may be entitled under the laws administered by the Secretary of Veterans Affairs. 
(16)In the case of a member who, as determined pursuant to the preseparation physical examination conducted under section 1145(d) of this title, may be eligible for compensation or pension benefits under the laws administered by the Secretary of Veterans Affairs, a referral (to be provided with the assistance of the Secretary of Veterans Affairs) for a compensation and pension examination by the Secretary of Veterans Affairs.. 
(b)Required participation for certain membersSubsection (c) of such section is amended to read as follows: 
 
(c)Participation 
(1)Subject to paragraph (2), the Secretary of Defense and the Secretary of Homeland Security shall require participation by members of the armed forces eligible for assistance under the program carried out under this section. 
(2)The Secretary of Defense and the Secretary of Homeland Security need not require, but shall encourage and otherwise promote, participation in the program by the following members described in paragraph (1): 
(A)A member who has previously participated in the program. 
(B)A member who, upon discharge or release from active duty, is returning to— 
(i)a position of employment; or 
(ii)pursuit of an academic degree or other educational or occupational training objective that the member was pursuing when called or ordered to such active duty. 
(3)Members of the armed forces eligible for assistance under this section include members of the reserve components being separated from service on active duty for a period of more than 30 days and members of the National Guard being separated from full-time National Guard duty. 
(4)The Secretary concerned shall ensure that commanders of members who are required to be provided assistance under this section authorize the members to be provided such assistance during duty time.. 
(c)Required updating of materialsSuch section is further amended by adding at the end the following new subsection: 
 
(e)Updating of materialsThe Secretary shall, on a continuing basis, update the content of the materials used by the National Veterans Training Institute of the Department of Labor and the Secretary’s other materials that provide direct training support to personnel who carry out the program established in this section.. 
(d)Cross-reference amendmentSubsection (a)(1) of such section is amended by striking paragraph (4)(A) in the second sentence and inserting paragraph (7)(A). 
 
